Citation Nr: 1704457	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  11-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative disc disease (DDD) of the lumbar spine, with spinal stenosis, in excess of 20 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1972 to July 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, denied an increased disability rating for the service-connected DDD of the lumbar spine.  During the course of this appeal, the issue of entitlement to a TDIU arose pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and was denied in a May 2011 statement of the case (SOC).

The case was first before the Board in June 2014, where the issues on appeal were remanded for further development.  Specifically, the lumbar spine rating issue was remanded to allow the RO to initially consider newly submitted private treatment records, and the TDIU issue was remanded as intertwined with the issue of entitlement to service connection for a mental disorder, which was before the Board at that time (and was subsequently granted on remand).  Unfortunately, for the reasons discussed below, remand is again required in the instant matter.  As such, the Board need not address its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Lumbar Spine DDD Disability Rating

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran last received a VA spinal examination in November 2009.  Since that time VA has received numerous VA and private treatment records indicating that the Veteran's DDD of the lumbar spine may have worsened in the past seven years.  The Board notes that in June 2014 it remanded the spinal rating issue to allow the AOJ to initially consider a March 2014 private spinal examination report submitted by the Veteran.  Unfortunately, this private examination, while evidence that will be considered in assessing the overall severity of the low back disability, is inadequate for VA rating purposes as it does not include range of motion measures, or indicate additional limitations of motion due to flare-ups or other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45 (2016).  Even if the March 2014 private examination were adequate for rating, subsequently received VA treatment records suggestive of worsening indicate would warrant a remand for a new VA examination.  For these reasons, the Board finds remand for a new VA spinal examination to be warranted.

TDIU  

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed.  
38 C.F.R. § 4.16(a), (b) (2016).

Social Security Administration (SSA) records reflect that after separating from service the Veteran primarily worked as a postal carrier for approximately 15 years.  The Veteran also had some part-time work as a forklift driver and security guard.  A January 2011 letter from the Office of Personnel Management reflects that the Veteran retired from the post office because of non-service-connected disabilities of right hip pain and carpal tunnel syndrome; however, there is some indication from the record that the Veteran's DDD of the lumbar spine also contributed to retirement.  Further, service connection has recently been granted for major depressive disorder, and evidence of record indicates that this disability may inhibit the Veteran's ability to obtain or maintain future employment.  

After reviewing all the evidence of record, both lay and medical, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a TDIU.  For these reasons, the Board finds that a VA examination may help determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from October 2015. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records for all service-connected disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for the period from October 2015.

3.  Schedule a VA orthopedic spinal examination to assist in determining the current level of severity of the service connected DDD of the lumbar spine.  The relevant documents in the record should be made available to the examiners, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner should report the extent of the lumbar spine disability in accordance with VA rating criteria.

The VA examiner should specify the range of motion in degrees of the lumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should also identify the limitation of activity imposed by the Veteran's spinal disability with a full description of the effect of the disability upon ordinary activities.  The VA examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the lumbar spine should be noted and described.  If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  If ankylosis is identified, the examiner should state whether such is favorable or unfavorable, and the extent of such ankylosis.  The examiner should assess the occupational impact or limitations of the Veteran's spinal disability.

The VA examiner should also assess whether the spinal disability is manifested by intervertebral disc syndrome and indicate whether the intervertebral disc syndrome has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.

The VA examiner should also address whether any other disabilities related to the service-connected spinal disability, such as a nerve condition like radiculopathy, are present.  If such a disability is identified, the nature and severity of the disability should be described in detail.  

Further, the Veteran underwent spinal fusion in April 2015.  The evidence of record indicates that some symptoms, such as radiculopathy, may have improved, while others, such as pain, remained the same.  To the extent possible, please opine as to the severity of the Veteran's symptoms both prior to and after the April 2015 spinal fusion surgery.  If such an opinion is not feasible, the VA examiner should explain why such an opinion cannot be rendered.

4.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to obtain or maintain substantially gainful employment.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

5.  Then, readjudicate the issues of an increased disability rating for DDD of the lumbar spine, with spinal stenosis, in excess of 20 percent, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




